Breyer&Associates PC 8180 Greensboro Drive Suite 785 McLean, Virginia 22102 Telephone (703) 883-1100 Facsimile(703) 883-2511 E-mail jbreyer@b-a.net ATTORNEYS AT LAW **Not admitted in Virginia November 21, 2012 Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: First Northwest Bancorp, Port Angeles, Washington Registration Statement on Form S-1 Ladies and Gentlemen: On behalf of First Northwest Bancorp, Port Angeles, Washington (“Company”), we hereby file under the Securities Act of 1933, as amended, a Registration Statement on Form S-1, relating to the proposed common stock offering by the Company in connection with the proposed conversion of First Federal Savings and Loan Association of Port Angeles (“First Federal”) from mutual to stock form. An Application for Approval of Conversion on behalf of First Federal is being filed today with the Washington Department of Financial Institutions and the Federal Deposit Insurance Corporation. If you have any questions concerning this matter, please contact the undersigned. Sincerely, /s/John F. Breyer, Jr. John F. Breyer, Jr. JFB/ktr/1330 cc Levon L. Mathews, President and Chief Executive Officer, First Federal Savings and Loan Association of Port Angeles Larry J. Hueth, Chief Financial Officer, First Federal Savings and Loan Association of Port Angeles
